Civilian fay; exhaustion of administradme remedies.— Plaintiff, a former GS-9 employee at the Naval Ordnance Plant in Forrest Park, Illinois, seeks wages he failed to earn during a 10-day suspension and between the time of his alleged forced resignation and the time he obtained reemployment in the Federal Government. The case comes before the court on defendant’s and plaintiff’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto, oral argument of counsel and the briefs of the parties, the court concluded that plaintiff failed to exhaust his administrative remedies in that (a) he never sought to appeal to the Civil Service- Commission on the ground that his resignation was involuntary and (b) with respect to the suspension, his belated appeal to the Civil *955Service Commission was far out of time and the Commission acted reasonably, and did not abuse its discretion, in finding that the long delay was unjustified. On June 10, 1970, the court granted defendants motion, denied plaintiff’s motion, and dismissed the petition.